Evans, Judge.
This is a workmen’s compensation case. Claimant had a pre-existing injury to his knee, and thereafter, while on the job and in the course of employment, suffered an injury to his left leg and back. The parties entered into *690an agreement as to compensation for the injury to his leg and back, which agreement was approved by the board. Later a supplemental agreement was entered by the parties, and claimant returned to restricted employment. He was subsequently discharged.
Argued November 5, 1974
Decided January 7, 1975.
F. Earl Wiggers, Richard G. Best, for appellant.
George H. Bryant, for appellee.
Thereafter, claimant’s left knee gave way, causing him to fall twice, which further aggravated the condition of his back and left knee, and surgery was performed on his knee. Claimant requested a hearing on change of condition.
There was evidence showing claimant suffered an injury or aggravation of a pre-existing condition resulting in a compensable injury. He was fired from the job and then sought an award as to change of condition. The resulting injury and the operation were found to be the result of his injured knee giving way. There was evidence to support this award. Argonaut Ins. Co. v. Goldman, 126 Ga. App. 176 (190 SE2d 152); Fireman’s Fund Ins. Co. v. New, 110 Ga. App. 596 (139 SE2d 343).

Judgment affirmed.


Panned, P. J., and Webb, J., concur.